Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
This Office Action is in response to the applicant’s amendments and remarks filed on 08/24/2022. This Action is made FINAL.
Claims 2, 7, and 12-14 are cancelled. 
Claims 1, 3-6, 8-11, and 15-18 are pending for examination.

Regarding the rejection of claims 2, 4, 7, 9, and 11-18 under 35 U.S.C §101, applicant’s arguments concerning claims 2, 4, 7, 9, and 12-14 are persuasive in view of applicant’s amendment to the claim(s) filed 08/24/2022, therefore the rejections are now withdrawn.
Regarding the rejection of claims 11 and 15-18 under 35 U.S.C §101, applicant’s arguments have been fully considered and are not persuasive. 
In the remarks, applicant argued the following points. The examiner respectfully disagrees for at least the reasons outlined below each point. 

“Applicant respectfully submits that the rejection of claim 11 is overcome by adding additional claim limitations to recite a machine that when used performs the steps of the method, or a transformation of an article from a state or thing into another, as is called for by the claim 11;... In this configuration, claim 11 recites a device that transforms various physical components of the machine such as the processor and service server to a different state”, (Remarks, pages 7-8, TRANSFORMATION OF AN ARTICLE)
Regarding point 101 a, the addition of a generic computer to implement the abstract idea recited in claim 11 does not integrate the abstract idea into a practical application, nor amount to significantly more. MPEP § 2106.05(f) states “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”. Applicant’s arguments that adding a generic computer to the claimed method transforms an article from a state or thing into another is unpersuasive as the role of the generic computer functions only in its ordinary capacity to receive, store, and transmit data. Further the use of the generic computer to “determine” is equivalent to adding a general purpose computer or computer components after the fact to an abstract idea, merely to implement the abstract idea. 
Additionally, the generic computer is recited at a high level of generality, defined by function, such that the machine is not an integral part of the claim (MPEP § 2106.04(d).I.). Therefore, the recitation of a generic computer does not reflect an improvement in the functioning of a computer, or to any other technology or technical field – (MPEP § 2106.05(a)), apply the judicial exception with, or by use of, a particular machine – (MPEP § 2106.05(b)), or effect a transformation or reduction of a particular article to a different state or thing – (MPEP § 2106.05(c)). A generic computer functioning in its ordinary capacity does not “transform or reduce a particular article to a different state or thing”.
Finally, use of the generic computer in its ordinary capacity does not “transform” the computer into a different state or thing. The processor, as claimed, does not undergo any sort of transformation that would result in a different processor or a particular machine. The claimed invention recites the processor functioning as intended. MPEP §2106.05(c), Particular Transformation, states “An "article" includes a physical object or substance. The physical object or substance must be particular, meaning it can be specifically identified. "Transformation" of an article means that the "article" has changed to a different state or thing. Changing to a different state or thing usually means more than simply using an article or changing the location of an article”. Use of a generic computer in its ordinary capacity does not constitute a particular transformation. 
Therefore the additional element of a generic computer does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – (MPEP § 2106.05(e)).

“Furthermore, Applicant respectfully submits that, as set forth above, the processor of the presently claimed combination is not a general computer but a computer to perform specific functions of gathering, by the processor, information on whether consent to provision of information is provided for collection of the vehicle data, transmitting, by the processor, information on the consent to provide information of a request service type predetermined by a driver of the vehicle among preset request service types to the vehicle, determining, by the processor, by use of the received vehicle data, whether a service that a driver of the vehicle requests is provided, and transmitting, by the processor, a piece of the vehicle data to a service server when the service that the driver requests is provided”, (Remarks, page Remarks, pages 8-9, SIGNIFICANTLY MORE)
Regarding point 101 b, applicant’s arguments that the additional element of a processor is not a general computer is unpersuasive. Paragraph [00124] of the specification recites “Furthermore, the various embodiments of the present invention may be implemented by... general processors, controllers, micro controllers, micro processors, and the like”, where the processor used is a general processor, not a particular machine.
Further, Claim 11 merely recites the use of “a processor”, without any additional features that would differentiate this invention as a particular machine.  Claim 11 recites the steps of receiving and transmitting, which is considered use of a computer or other machinery in its ordinary capacity (See MPEP § 2106.05(f) and point 101 a, above). Moreover, the only other step that is not related to receiving or transmitting, is the step of “determining, by the processor, by use of the received vehicle data, whether a service that a driver of the vehicle requests is provided”. This amounts to simply adding a general purpose computer or computer components after the fact to an abstract idea, adding the words “apply it” (or an equivalent) with the judicial exception, mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP § 2106.05(f)). Finally, MPEP §2106.05(b).I. states “It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine”. 
Therefore the processor, as claimed, is not a particular machine and does not amount to significantly more. 

“Furthermore, even assuming arguendo the claims embody an "abstract idea," it is respectfully submitted that the claims define "significantly more" than the alleged "abstract idea." Specifically, the claims embody a particular solution to a problem or a particular way to achieve a desired outcome. In this regard, the holding of McRO, Inc. dba Planet Blue v. Bandai Namco Games America Inc., 120 USPQ2d 1091 (Fed. Cir. 2016) is relevant to the present application, in which case the court held that an abstract idea or data collection can be patent eligible if directed to "a particular solution to a problem or a particular way to achieve a desired outcome defined by the claimed invention, as opposed to merely claiming the idea of a solution or outcome (e.g., McRO's claims defined a specific way, namely use of particular rules to set morph weights and transitions through phonemes, to solve the problem of producing accurate and realistic lip synchronization and facial expressions in animated characters, and thus were not directed to an abstract idea)" (emphasis added).

Applicant respectfully submits that in the instant amendments, Applicants' claims introduce significantly more because several claim elements, alone and in combination with other claim elements, are not well-understood, routine, conventional activities previously engaged in by those in the field of collecting vehicle data. In particular, similar to the McRO case, it is respectfully submitted that the combinations embodied by the claims provide a particular solution to a problem or a particular way to achieve a desired outcome. For instance, Applicant respectfully submits that Applicant's claimed combination is not focused on any form of abstract idea, but instead focused on a specific solution, by a processor, to a problem of lack of a method of efficiently providing the vehicle data to a service system in the conventional vehicles”, (Remarks, pages 9-10, SIGNIFICANTLY MORE)
Regarding point 101 c, applicant’s arguments center around “...a particular solution to a problem or a particular way to achieve a desired outcome defined by the claimed invention”. Merely alleging the claimed invention is a “solution to a problem” or “a particular way to achieve a desired outcome” does not constitute a test for eligible subject matter under 35 U.S.C. 101. 
MPEP §2106.05(f)(2) states “Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept”. Merely applying the abstract idea of “determining, by use of the received vehicle data, whether a service that a driver of the vehicle requests is provided” to a generic computer to improve efficiency does not integrate a judicial exception into a practical application or provide an inventive concept. 

“Based on the above reason, Applicant respectfully submits that the rejection of claims 11 and 15-18 under 35 U.S.C. § 101 should be withdrawn”, (Remarks, page 10)
Regarding point 101 c, for at least the reasons outlined above regarding the rejection of independent claim 11, the rejection of dependent claims 15-18 under 35 U.S.C. §101 is maintained. 

Regarding the objection(s) to claim 6, the examiner finds applicant’s amendment(s) to the claim(s) filed 08/24/2022 acceptable and withdraws objection(s) to the amended claim(s). 

Regarding the rejection of claims 1, 3-6, 8-11, and 15-18 under 35 U.S.C §102, applicant’s arguments have been fully considered and are not persuasive. In the remarks, applicant argued the following points. The examiner respectfully disagrees for at least the reasons outlined below each point. 

“Applicant respectfully submits that Nitao fails to teach or suggest a method of providing vehicle data by a vehicle including a processor, or a vehicle for providing vehicle data in a vehicle data management system of the presently claimed invention wherein the processor is configured to receive, from the vehicle data management server, information on the consent to provide information of a request service type predetermined by a driver of the vehicle among preset request service types, and transmit vehicle data corresponding to the predetermined request service type among the vehicle data to the vehicle data management server, as is called for by claims 1, 6 and 11. 

Nitao fails to disclose such features. Instead, Nitao merely discloses the information collection/modification/distribution apparatus that collects information relating to the information providing apparatus and the information using apparatus provides services as insurance services and the like, without disclosing that a vehicle receives, from the vehicle data management server, information on the consent to provide information of a request service type predetermined by a driver of the vehicle among preset request service types and transmits vehicle data corresponding to the predetermined request service type among the vehicle data to the vehicle data management server, as is presently claimed. See Nitao, paragraphs 0075, 0085 and 0225”, (Remarks, pages 10-11)
Regarding point 102 a, Nitao discloses the amended features of invention wherein the processor is configured to receive, from the vehicle data management server, information on the consent to provide information of a request service type predetermined by a driver of the vehicle among preset request service types, and transmit vehicle data corresponding to the predetermined request service type among the vehicle data to the vehicle data management server. 
Nitao discloses the information providing apparatus 30, implemented by server 338, i.e. CPU 102 (wherein the processor), receives, from information collection/modification/distribution apparatus 4, implemented by a general computer, i.e. a server, (is further configured to receive, from the vehicle data management server) registration reception shown in FIG. 12, relating to consent of the information provision (information on the consent to provide information) based on a registration to a subscription for a service, i.e. a driver requested subscription, wherein the type of collected information is based on a collection rule, specific to the subscription/service type (of a request service type predetermined by a driver of the vehicle), such as an insurance service, where the services provided are a finite set of services (among preset request service types). Nitao, see at least FIG. 1; FIG. 3; FIG. 4; FIG. 8; FIG. 9; ¶[0150]; FIG. 12; ¶[0225]-¶[0227]; ¶[0009]; ¶[0022]-¶[0028]; ¶[0076], ¶[0077], ¶[0085], ¶[0086]; ¶[0175], ¶[0178]-¶[0179]; ¶[0112]; ¶[0083]. See rejection under 35 U.S.C.§102 below for additional details.
Nitao further discloses information providing apparatus 30, shown in section C of FIG. 12, transmits event information, including vehicle data (transmit vehicle data), according to a collection rule that determines which data is to be collected from the vehicle based on the service requested/provided (corresponding to the predetermined request service type among the vehicle data), wherein the information providing apparatus 30 transmits the event information, i.e. vehicle data, to mobile information collection 414, part of the information collection/modification/distribution apparatus 4 (to the vehicle data management server); see FIG. 8 and ¶[0150]). Nitao, see at least FIG. 8; FIG. 9; FIG. 12; ¶[0009]; ¶[0022]-¶[0028]; ¶[0076], ¶[0077], ¶[0085], ¶[0086], ¶[0175], ¶[0178]-¶[0179]; ¶[0112]. See rejection under 35 U.S.C.§102 below for additional details.

“Applicant submits that claims 3-5, which depend from independent claim 1, claims 8-10, which depend from independent claim 6, and claims 15-18 which depend from independent claim 11 are thus likewise allowable over the cited art for at least the same reasons noted above”, (Remarks, page 12)
Regarding point 102b, for at least the reasons outlined above regarding the rejection of independent claims 1, 6, and 11, the rejection of dependent claims 3-5, 8-10, and 15-18 under 35 U.S.C. §102 is maintained. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11 and 15-18 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to a judicial exception involving abstract ideas without significantly more.

Step 1 (MPEP § 2106.03)
Step 1 of the 2019 PEG analyzes the claims to determine whether the claims fall into one of the four statutory categories of a method, a machine, an item of manufacture, or a material.
Claims 1 and 3-5 are directed to a method.
Claims 6 and 8-10 are directed to a vehicle, i.e. a machine.
Claims 11 and 15-18 are directed to a method.
Therefore, claims 1, 3-6, 8-11, and 15-18 fall into at least one of the four statutory categories. 

Step 2A, Prong I (MPEP § 2106.04)
Step 2A, Prong I of the 2019 Patent Examiner’s Guide (PEG) analyzes the claims to determine whether they recite subject matter that falls into one of the following groups of abstract ideas: 
mathematical concepts 
mathematical relationships, mathematical formulas or equations, mathematical calculations
certain methods of organizing human activity, and/or
fundamental economic principles or practices (including hedging, insurance, mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
mental processes.
concepts performed in the human mind (including an observation, evaluation, judgment, opinion)

The following claims include limitations that recite an abstract idea and will be used to represent additional claims that merely elaborate on the recited abstract ideas for the remainder of the 35 U.S.C 101 rejection. The examiner submits that the following claim limitations constitute an abstract idea, i.e. a “mental process”, as the claims cover performance of the limitations in the human mind, given the broadest reasonable interpretation, or “certain methods of organizing human activity”, such as fundamental economic principles or practices or commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). 
 For clarity, claims 1, 3-6, and 8-10 do not recite abstract ideas.

Claim 11 recites the following abstract ideas, bolded for emphasis:
“A method of collecting vehicle data from a vehicle by a vehicle data management server including a processor, the method comprising: 
receiving, by the processor, from the vehicle, information on whether consent to provision of information is provided for collection of the vehicle data; 
transmitting, by the processor, information on the consent to provide information of a  request service type predetermined by a driver of the vehicle among preset request service types to the vehicle; 
receiving, by the processor,  the vehicle data from the vehicle; 
determining, by the processor, by use of the received vehicle data, whether a service that a driver of the vehicle requests is provided; and 
transmitting, by the processor,  a piece of the vehicle data to a service server when the service that the driver requests is provided, the piece being required for providing the service.”
This is equivalent to a person determining, based on the vehicle data, whether a driver requested service is provided, i.e. a judgement.
 
Accordingly, claims 11 and 15-18 recite at least one abstract idea.


Step 2A, Prong II (MPEP § 2106.04)
Step 2A, Prong II of the 2019 PEG analyzes the claims to determine whether the claims recite any additional limitations that integrate the abstract idea into a practical application. The following claims recite additional limitations. The examiner submits that the following limitations do not integrate the aforementioned abstract ideas into a practical application for the reasons outlined below. 

Claim 11 recites the following additional elements, underlined for emphasis:
“A method of collecting vehicle data from a vehicle by a vehicle data management server including a processor, the method comprising: 
receiving, by the processor, from the vehicle, information on whether consent to provision of information is provided for collection of the vehicle data; 
transmitting, by the processor, information on the consent to provide information of a  request service type predetermined by a driver of the vehicle among preset request service types to the vehicle; 
receiving, by the processor,  the vehicle data from the vehicle; 
determining, by the processor, by use of the received vehicle data, whether a service that a driver of the vehicle requests is provided; and 
transmitting, by the processor,  a piece of the vehicle data to a service server when the service that the driver requests is provided, the piece being required for providing the service.”
This is an example of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – (MPEP § 2106.05(f)). Specifically, “A method of collecting vehicle data from a vehicle by a vehicle data management server including a processor” and “determining, by the processor, by use of the received vehicle data, whether a service that a driver of the vehicle requests is provided” are examples of the claim invoking computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.
Further, “...receiving, by the processor, from the vehicle, information on whether consent to provision of information is provided for collection of the vehicle data; transmitting, by the processor, information on the consent to provide information of a  request service type predetermined by a driver of the vehicle among preset request service types to the vehicle; receiving, by the processor,  the vehicle data from the vehicle;... and transmitting, by the processor,  a piece of the vehicle data to a service server when the service that the driver requests is provided, the piece being required for providing the service” are examples of the claim invoking computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.

Claim 15 recites the following additional elements, underlined for emphasis:
“The method of claim 11, 
wherein the vehicle has vehicle identification information set, 
wherein the vehicle data management server is configured to receive a piece of the vehicle data in which consent to provision of information is given, from each of a plurality of vehicles, based on the vehicle identification information related to the vehicle, and 
wherein the vehicle data management server is configured to transmit, to the service server, information collected using the vehicle identification information related to each of the plurality of vehicles.”
This is an example of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – (MPEP § 2106.05(f)). Specifically, “wherein the vehicle data management server is configured to receive a piece of the vehicle data in which consent to provision of information is given, from each of a plurality of vehicles... and wherein the vehicle data management server is configured to transmit, to the service server, information collected using the vehicle identification information related to each of the plurality of vehicles” are examples of the claim invoking computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.

Claim 16 recites the following additional elements, underlined for emphasis:
“The method of claim 11, further including: transmitting, to the service server, a request for a charge for the piece of the vehicle data transmitted to the service server.”
This is an example of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – (MPEP § 2106.05(f)). Specifically, “transmitting, to the service server, a request for a charge for the piece of the vehicle data transmitted to the service server” is an example of the claim invoking computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.

The additional limitations are recited at a high level of generality, defined by function, such that the machine is not an integral part of the claim (MPEP § 2106.04(d).I.).
Further, the additional limitations do not 
Reflect an improvement in the functioning of a computer, or to any other technology or technical field – (MPEP § 2106.05(a))
Apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition
Apply the judicial exception with, or by use of, a particular machine – (MPEP § 2106.05(b))
Effect a transformation or reduction of a particular article to a different state or thing – (MPEP § 2106.05(c))
Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – (MPEP § 2106.05(e))

Therefore, claims 11, 16, and 16 have additional limitations that do not integrate the recited abstract ideas into a practical application.

Step 2B (MPEP § 2106.05)
Step 2B of the Revised Guidance analyzes the claims to determine if the claims recite additional limitations that amount to significantly more than the judicial exception. 
When considered individually or in combination, the additional limitations of claims 11, 15, and 16 do not amount to significantly more than the judicial exception for the same reasons discussed above as to why the additional limitations do not integrate the abstract idea into a practical application. The additional elements, performing functions as designed, simply accomplishes execution of the abstract ideas. 
Further, the additional limitations of claims 11, 15, and 16 are example(s) of appending a well-understood, routine, and conventional activity previously known in the industry, specified at a high level of generality, to the judicial exception — (MPEP § 2106.05(d).II).
The additional limitations of “receiving”, “acquiring”, and “transmitting” are examples of receiving or transmitting data over a network. 

Therefore, the additional limitations of claims 11, 15, and 16 do not amount to significantly more than the judicial exception. 

Dependent claims 17 and 18 as well as the remaining limitations of claim 15 rely upon and further qualify the abstract ideas but do not impart additional elements and so, cannot integrate the idea into a practical application or result in a claim that is significantly more than the judicial exception.

Thus, claims 11 and 15-18 recite abstract ideas with additional elements rendered at a high level of generality resulting in claims that do not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 8-11, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nitao et al. (PGPub No US 2003/0229528 A1), henceforth known as Nitao.
Nitao was first cited in a previous Office Action.

Regarding claim 1, the claim limitations recite a method having limitations similar to those of claim 6 and is therefore rejected on the same basis, as outlined below. 

Regarding claim 3, the claim limitations recite a method having limitations similar to those of claim 8 and is therefore rejected on the same basis, as outlined below. 

Regarding claim 4, the claim limitations recite a method having limitations similar to those of claim 9 and is therefore rejected on the same basis, as outlined below. 

Regarding claim 5, the claim limitations recite a method having limitations similar to those of claim 10 and is therefore rejected on the same basis, as outlined below. 


Regarding claim 6, Nitao discloses:
A vehicle for providing vehicle data in a vehicle data management system, the vehicle comprising: 
(Nitao, 
See at least FIG. 1, FIG. 2, FIG. 12, ¶[0047], ¶[0048], ¶[0075]: (information collection/modification/distribution apparatus 4, information providing apparatus 30, information using apparatus 24); FIG. 3, ¶[0088]-¶[0089]: (information providing apparatus 30, mounted on a car); ¶[0022]-¶[0028], ¶[0085]: (collects information, provides collected information);
Where the information providing apparatus 30 is a vehicle (A vehicle) that provides information such as a vehicle model, repair history, position, accident history, driver attributes, for example (for providing vehicle data) to information collection/modification/distribution apparatus 4 (in a vehicle data management system))

a transceiver configured for transmitting and receiving a signal; and 
(Nitao, 
See at least FIG. 3: (340), ¶[0088], ¶[0090], ¶[0092]: (wireless apparatus 340 receives and transmits information); ¶[0089]: (information providing apparatus 30 includes an automotive vehicle);
Where wireless apparatus 340, part of a vehicle (a transceiver), receives and transmits information (configured for transmitting and receiving a signal)
This is equivalent to “a communication device of the vehicle” of claim 1)

a processor configured for controlling the transceiver, wherein the processor is configured to acquire the vehicle data of the vehicle, 
(Nitao, 
See at least FIG. 3: (338), ¶[0090]: (server 338); FIG. 4, ¶[0103], ¶[0104]: (CPU 102); ¶[0113]: (transmits/receives information via wireless apparatus 340); ¶[0022]-¶[0028], ¶[0093]-¶[0098]: (server 338 collects information);
Where information providing apparatus 30, a vehicle, uses server 338, implemented by CPU 102 (a processor), to transmit/receive information via wireless apparatus 340 (configured for controlling the transceiver), wherein the server 338 (wherein the processor is configured to) collects information related to the vehicle (acquire the vehicle data of the vehicle))

receive information on whether consent to provision of information is provided for collection of the vehicle data, and 
(Nitao, 
See at least FIG. 2: (registration), FIG. 12: ((A), registration), ¶[0071], ¶[0225], ¶[0226]: (consent of the information provision of the information providing apparatus 30); FIG. 3: (332), ¶[0100]-¶[0102]: (server 338, display/input apparatus 332); FIG. 3, ¶[0088]-¶[0089]: (information providing apparatus 30, mounted on a car);
Where server 338, via display/input apparatus 332, registers the user of the information providing apparatus 30 (receive information) that include the contents of consent of the information provision (on whether consent to provision of information is provided) of the information providing apparatus 30, i.e. a vehicle (for collection of the vehicle data))

transmit a piece of the vehicle data in which the consent to provision of the information is given, to a vehicle data management server,
(Nitao, 
See at least FIG. 2, FIG. 8, FIG. 12: (A, registration), ¶[0071], ¶[0225], ¶[0226]: (transmit registration, including consent of the information provision of the information providing apparatus 30); FIG. 3: (332), ¶[0100]-¶[0102]: (server 338, display/input apparatus 332); ¶[0022]-¶[0028], ¶[0085]: (collects information, provides collected information); FIG. 1, FIG. 2, ¶[0075]: (information collection/modification/distribution apparatus 4, information providing apparatus 30); FIG. 4, ¶[0103]-¶[0105]: (server);
Where server 338, via display/input apparatus 332, registers the user of the information providing apparatus 30 and transmits the registration information (transmit a piece of the vehicle data) that include the contents of consent of the information provision (in which the consent to provision of the information is given), to information collection/modification/distribution apparatus 4, implemented by a general computer, i.e. a server (to a vehicle data management server))

wherein the processor is further configured to receive, from the vehicle data management server, information on the consent to provide information of a request service type predetermined by a driver of the vehicle among preset request service types, and 
(Nitao, 
See at least FIG. 1: (30), (4); FIG. 3: (information providing apparatus 30), (338); FIG. 4: (CPU 102), (hardware construction server 338), (information collection/modification/distribution apparatus 4); FIG. 8: (information collection/modification/distribution program 40), (database 5), (information providing apparatus 30), (420), (412), (414), (50); FIG. 9: (database 5); ¶[0150];
FIG. 12: (A), (30), (420), (412), (414), (50), (Registration Reception); ¶[0225]-¶[0227]: consent of the information provision, answers information providing apparatus 30; ¶[0009]: (predetermined information for the predetermined service), ¶[0022]-¶[0028]: (collects information, provides collected information, based on type of service); ¶[0076], ¶[0077], ¶[0085], ¶[0086]: (provided information based on a subscribed company); 
FIG. 8: (414); ¶[0175], ¶[0178]-¶[0179]: mobile information collecting section 414 generates the collecting rule and collects information according to rule; ¶[0112]: In the collecting rule, a collected information item, a collecting time, a collecting period, etc. can be changed for every information user in accordance with the request of an information user; ¶[0083]: The information using apparatus 24 provides various kinds of services to the information providing apparatus 30 (i.e. preset request service types); 
Where information providing apparatus 30, implemented by server 338, i.e. CPU 102 (wherein the processor), receives, from information collection/modification/distribution apparatus 4, implemented by a general computer, i.e. a server, (is further configured to receive, from the vehicle data management server) registration reception shown in FIG. 12, relating to consent of the information provision (information on the consent to provide information) based on a registration to a subscription for a service, i.e. a driver requested subscription, wherein the type of collected information is based on a collection rule, specific to the subscription/service type (of a request service type predetermined by a driver of the vehicle), such as an insurance service, where the services provided are a finite set of services (among preset request service types))

transmit vehicle data corresponding to the predetermined request service type among the vehicle data to the vehicle data management server.
(Nitao, 
See at least FIG. 8: (information collection/modification/distribution program 40), (database 5), (information providing apparatus 30), (420), (412), (414), (50); FIG. 9: (database 5); 
FIG. 12: (C), (Information Collection Rule); ¶[0009]: (predetermined information for the predetermined service), ¶[0022]-¶[0028]: (collects information, i.e. vehicle data, provides collected information, based on type of service); ¶[0076], ¶[0077], ¶[0085], ¶[0086]: (provided information based on a subscribed company); 
FIG. 8: (414); ¶[0175], ¶[0178]-¶[0179]: mobile information collecting section 414 generates the collecting rule and collects information according to rule; ¶[0112]: In the collecting rule, a collected information item, a collecting time, a collecting period, etc. can be changed for every information user in accordance with the request of an information user
Where information providing apparatus 30, shown in section C of FIG. 12, transmits event information, including vehicle data (transmit vehicle data), according to a collection rule that determines which data is to be collected from the vehicle based on the service requested/provided (corresponding to the predetermined request service type among the vehicle data), wherein the information providing apparatus 30 transmits the event information, i.e. vehicle data, to mobile information collection 414, part of the information collection/modification/distribution apparatus 4 (to the vehicle data management server); see FIG. 8 and ¶[0150]). 


Regarding claim 8, Nitao discloses the vehicle of claim 6. Nitao further discloses:
wherein the vehicle data includes at least one among collected-data list information, real-time traffic condition information, periodic road traffic condition information, event triggering road traffic condition information, service request information, vehicle state information, vehicle driving record information, vehicle sharing information, image information, in-vehicle temperature and environment information, vehicle impact information, driver information, and passenger information related to the vehicle.
(Nitao, 
See at least FIG. 3, ¶[0088]-¶[0089]: (information providing apparatus 30, mounted on a car); ¶[0025], ¶[0261]: (past record of repairs, accidents, failures, collisions, provides information to insurance company); ¶[0085], ¶[0086]: (information provided based on a subscribed insurance company); 
Where the collected information from the information providing apparatus 30, i.e. a vehicle (wherein the vehicle data), includes a record of past repairs, accidents, collisions (includes at least one among... vehicle driving record information)).


Regarding claim 9, Nitao discloses the vehicle of claim 6. Nitao further discloses:
wherein the service that the driver of the vehicle requests includes at least one among an insurance service, a vehicle maintenance service, a location and communication service, a travel-agency-related service, a navigation device upgrade service, a driving path recommendation service, a software update service, a vehicle-tax-related service, a road state information service, and a vehicle rental service.
(Nitao, 
See at least FIG. 3, ¶[0088]-¶[0089]: (information providing apparatus 30, mounted on a car); ¶[0025], ¶[0261]: (past record of repairs, accidents, failures, collisions, provides information to insurance company); ¶[0085], ¶[0086]: (information provided based on a subscribed insurance company); 
Where the collected information from the information providing apparatus 30, i.e. a vehicle, includes information related to a user subscribed service (wherein the service that the driver of the vehicle requests), such as an insurance service provider (requests includes at least one among an insurance service)).


Regarding claim 10, Nitao discloses the vehicle of claim 6. Nitao further discloses:
wherein the vehicle has vehicle identification information set, 
(Nitao, 
See at least FIG. 8, FIG. 9, ¶[0054], ¶[0055], ¶[0150], ¶[0151]: (database (DB) 5 of the information collection/modification/distribution apparatus 4); ¶[0085], ¶[0169], ¶[0171]: (mobile profile includes model, date of manufacture, number of years used, past repair record/collision, etc. linked to user profile);
Where each information providing apparatus 30, i.e. each vehicle (wherein the vehicle) provides information such as model, date of manufacture, number of years used, past repair record/collision, etc. and is linked with a user profile (has vehicle identification information set))

wherein the piece of the vehicle data in which the consent to provision of the information is provided is transmitted to the vehicle data management server, based on the vehicle identification information, and 
(Nitao, 
See at least FIG. 2, FIG. 8, FIG. 12: (A, registration), ¶[0071], ¶[0225], ¶[0226]: (transmit registration, including consent of the information provision of the information providing apparatus 30); FIG. 1, FIG. 2, ¶[0075]: (information collection/modification/distribution apparatus 4, information providing apparatus 30); FIG. 4, ¶[0103]-¶[0105]: (server); FIG. 8, FIG. 9, ¶[0054], ¶[0055], ¶[0150], ¶[0151]: (database (DB) 5 of the information collection/modification/distribution apparatus 4); ¶[0085], ¶[0169], ¶[0171]: (mobile profile includes model, date of manufacture, number of years used, past repair record/collision, etc. linked to user profile); ¶[0178]: (collecting rule for collecting information with respect to each information providing apparatus 30);
Where server 338, via display/input apparatus 332, registers the user of the information providing apparatus 30, the registration information (wherein the piece of the vehicle data) including the contents of consent of the information provision (in which the consent to provision of the information is provided), is transmitted to the information collection/modification/distribution apparatus 4, implemented by a general computer, i.e. a server (is transmitted to the vehicle data management server), and where information is collected from each information providing apparatus 30, i.e. each vehicle using a collecting rule based on the mobile profile for each information providing apparatus 30, linked to a user profile (based on the vehicle identification information))

wherein the vehicle data management server is configured to transmit, to a service server, information collected using the vehicle identification information related to each of a plurality of vehicles.
(Nitao, 
See at least FIG. 2, FIG. 13, ¶[0059], ¶[0022]-¶[0028], ¶[0085]: (collects information, transmits collected information); FIG. 2, FIG. 4, ¶[0103]-¶[0105]: (information collection/modification/distribution apparatus 4, information using apparatus 24, server); FIG. 8, FIG. 9, ¶[0054], ¶[0055], ¶[0150], ¶[0151]: (database (DB) 5 of the information collection/modification/distribution apparatus 4); ¶[0085], ¶[0169], ¶[0171]: (mobile profile includes model, date of manufacture, number of years used, past repair record/collision, etc. linked to user profile); ¶[0178]: (collecting rule for collecting information with respect to each information providing apparatus 30); FIG. 1 (plurality of information providing apparatus 30), FIG. 3, ¶[0088]-¶[0089]: (information providing apparatus 30, mounted on a car); 
Where the information collection/modification/distribution apparatus 4, implemented by a server (wherein the vehicle data management server), transmits to the information using apparatus 24, also implemented as a server (is configured to transmit, to a service server), information collected from each information providing apparatus 30, i.e. each vehicle using a collecting rule based on the mobile profile for each vehicle, linked to a user profile (information collected using the vehicle identification information), where the information is collected from a plurality of information providing apparatus 30, i.e. a plurality of vehicles (related to each of a plurality of vehicles)).


Regarding claim 11, Nitao discloses:
A method of collecting vehicle data from a vehicle by a vehicle data management server including a processor, the method comprising: 
(Nitao, 
See at least FIG. 1, FIG. 2,  FIG. 12, ¶[0047], ¶[0048], ¶[0075]: (information collection/modification/distribution apparatus 4, information providing apparatus 30, information using apparatus 24); FIG. 3, ¶[0088]-¶[0089]: (information providing apparatus 30, mounted on a car); ¶[0022]-¶[0028], ¶[0085]: (collects information, provides collected information); FIG. 1, FIG. 2, ¶[0075]: (information collection/modification/distribution apparatus 4, information providing apparatus 30); FIG. 4, ¶[0103]-¶[0105]: (server), (CPU 102); 
Where the information providing apparatus 30 is a vehicle that provides information such as a vehicle model, repair history, position, accident history, driver attributes, for example (A method of collecting vehicle data from a vehicle) to information collection/modification/distribution apparatus 4, implemented by a server that includes CPU 102 (by a vehicle data management server including a processor))

receiving, by the processor, from the vehicle, information on whether consent to provision of information is provided for collection of the vehicle data; 
(Nitao, 
See at least FIG. 1: (30), (4); FIG. 3: (information providing apparatus 30); FIG. 4: (information collection/modification/distribution apparatus 4), (CPU 102); FIG. 8: (information collection/modification/distribution program 40), (database 5), (information providing apparatus 30), (420), (412), (414), (50); FIG. 9: (database 5); ¶[0150]; ¶[0089]: The information providing apparatus 30 includes an automotive vehicle;
FIG. 12: (A), (30), (420), (412), (414), (50), (Registration Request); ¶[0225]: consent of the information provision; ¶[0009]: (predetermined information for the predetermined service), ¶[0022]-¶[0028]: (collects information, provides collected information, based on type of service); ¶[0076], ¶[0077], ¶[0085], ¶[0086]: (provided information based on a subscribed company); 
Where information collection/modification/distribution apparatus 4, including information collection/modification/distribution program 40, implemented by a CPU 102, receives (receiving, by the processor), from information providing apparatus 30, i.e. a vehicle (from the vehicle) a registration request, shown in FIG. 12 (A), that includes consent of the information provision (information on whether consent to provision of information is provided) to collect data from information providing apparatus 30, a vehicle, i.e. vehicle data (for collection of the vehicle data))


transmitting, by the processor, information on the consent to provide information of a  request service type predetermined by a driver of the vehicle among preset request service types to the vehicle; 
(Nitao, 
See at least FIG. 1: (30), (4); FIG. 3: (information providing apparatus 30), (338); FIG. 4:  (CPU 102), (hardware construction server 338), (information collection/modification/distribution apparatus 4); FIG. 8: (information collection/modification/distribution program 40), (database 5), (information providing apparatus 30), (420), (412), (414), (50); FIG. 9: (database 5); ¶[0150];
FIG. 12: (A), (30), (420), (412), (414), (50), (registration reception); ¶[0225]-¶[0227]: consent of the information provision, answers information providing apparatus 30; ¶[0009]: (predetermined information for the predetermined service), ¶[0022]-¶[0028]: (collects information, provides collected information, based on type of service); ¶[0076], ¶[0077], ¶[0085], ¶[0086]: (provided information based on a subscribed company); 
FIG. 8: (414); ¶[0175], ¶[0178]-¶[0179]: mobile information collecting section 414 generates the collecting rule and collects information according to rule; ¶[0112]: In the collecting rule, a collected information item, a collecting time, a collecting period, etc. can be changed for every information user in accordance with the request of an information user; ¶[0083]: The information using apparatus 24 provides various kinds of services to the information providing apparatus 30 (i.e. preset request service types); 
Where information collection/modification/distribution apparatus 4, including information collection/modification/distribution program 40, implemented by a CPU 102, transmits (transmitting, by the processor) a registration reception, shown in FIG. 12 (A), related to consent of the information provision (information on the consent to provide information) based on a registration to a subscription for a service, i.e. a driver requested subscription, wherein the type of collected information is based on a collection rule, specific to the driver’s requested subscription/service type (of a request service type predetermined by a driver of the vehicle), such as an insurance service, where the services provided are a finite set of services (among preset request service types), and where the registration reception is sent to the information providing apparatus 30, i.e. the vehicle  (to the vehicle))

receiving, by the processor, the vehicle data from the vehicle; 
(Nitao, 
See at least FIG. 2: (information collection); FIG. 12: (C), (Event Information); FIG. 3, ¶[0088]-¶[0089]: (information providing apparatus 30, mounted on a car); ¶[0025], ¶[0261]: (past record of repairs, accidents, failures, collisions, provides information to insurance company); ¶[0085], ¶[0086]: (information provided based on a subscribed insurance company); ¶[0022]-¶[0028], ¶[0085]: (collects information, provides collected information); FIG. 1, FIG. 2, ¶[0075]: (information collection/modification/distribution apparatus 4); 
Where the information collection/modification/distribution apparatus 4, including information collection/modification/distribution program 40, implemented by a CPU 102 collects (receiving, by the processor) event information (the vehicle data) from information providing apparatus 30, mounted on a car (from the vehicle))

determining, by the processor, by use of the received vehicle data, whether a service that a driver of the vehicle requests is provided; and 
(Nitao, 
See at least ¶[0085], ¶[0086]: (information provided based on a subscribed insurance company); ¶[0007]-¶[0009]: (provides information service to subscribers); ¶[0225], ¶[0226]: (desirable service, registration);
Where the information collection/modification/distribution apparatus 4, including information collection/modification/distribution program 40, implemented by a CPU 102, determines (determining, by the processor), based on the information provided from the information providing apparatus 30 (by use of the received vehicle data), the registration information according to a subscribed insurance company (whether a service that a driver of the vehicle requests is provided); the process of registration for a subscription to a service inherently teaches determining a whether a driver requested service is provided)

transmitting, by the processor, a piece of the vehicle data to a service server when the service that the driver requests is provided, the piece being required for providing the service,
(Nitao, 
See at least FIG. 2, FIG. 12, FIG. 13, ¶[0082]: (information distribution); ¶[0075]: (information collection/modification/distribution apparatus 4, information providing apparatus 30, information using apparatus 24); FIG. 4, ¶[0103]-¶[0105]: (server); ¶[0225], ¶[0226]: (desirable service, registration); ¶[0009]: (predetermined information for the predetermined service), ¶[0022]-¶[0028]: (collects information, provides collected information, based on type of service); ¶[0076], ¶[0077], ¶[0085], ¶[0086]: (provided information based on a subscribed company); 
Where the information collection/modification/distribution apparatus 4, including information collection/modification/distribution program 40, implemented by a CPU 102, transmits (transmitting, by the processor) the information collected from information providing apparatus 30, i.e. a vehicle (a piece of the vehicle data) to the information using apparatus 24, implemented by a server (to a service server), when the user of information providing apparatus 30, i.e. the driver of the vehicle registers for a desirable service (when the service that the driver requests is provided), wherein the transmitted information is based on the type of provided service (the piece being required for providing the service))

wherein receiving the vehicle data comprises receiving vehicle data corresponding to the predetermined request service type among the vehicle data acquired by the vehicle.
(Nitao, 
See at least FIG. 8: (information collection/modification/distribution program 40), (database 5), (information providing apparatus 30), (420), (412), (414), (50); FIG. 9: (database 5); 
FIG. 12: (C), (Information Collection Rule); ¶[0009]: (predetermined information for the predetermined service), ¶[0022]-¶[0028]: (collects information, i.e. vehicle data, provides collected information, based on type of service); ¶[0076], ¶[0077], ¶[0085], ¶[0086]: (provided information based on a subscribed company); 
FIG. 8: (414); ¶[0175], ¶[0178]-¶[0179]: mobile information collecting section 414 generates the collecting rule and collects information according to rule; ¶[0112]: In the collecting rule, a collected information item, a collecting time, a collecting period, etc. can be changed for every information user in accordance with the request of an information user
Where the information collection/modification/distribution apparatus 4 receives the vehicle data (wherein receiving the vehicle data), according to a collection rule that determines which data is to be collected from the vehicle based on the service requested/provided (comprises receiving vehicle data corresponding to the predetermined request service type among the vehicle data), and where the vehicle data is transmitted from information providing apparatus 30, i.e. a vehicle, shown in section C of FIG. 12 (acquired by the vehicle)).


Regarding claim 15, Nitao discloses the method of claim 11. Nitao further discloses: 
wherein the vehicle has vehicle identification information set, 
(Nitao, 
See at least FIG. 8, FIG. 9, ¶[0054], ¶[0055], ¶[0150], ¶[0151]: (database (DB) 5 of the information collection/modification/distribution apparatus 4); ¶[0085], ¶[0169], ¶[0171]: (mobile profile includes model, date of manufacture, number of years used, past repair record/collision, etc. linked to user profile);
Where each information providing apparatus 30, i.e. each vehicle (wherein the vehicle) provides information such as model, date of manufacture, number of years used, past repair record/collision, etc. and is linked with a user profile (has vehicle identification information set))

wherein the vehicle data management server is configured to receive a piece of the vehicle data in which consent to provision of information is given, from each of a plurality of vehicles, based on the vehicle identification information related to the vehicle, and 
(Nitao, 
See at least FIG. 2, FIG. 8, FIG. 12: (A, registration), ¶[0071], ¶[0225], ¶[0226]: (transmit registration, including consent of the information provision of the information providing apparatus 30); FIG. 1, FIG. 2, ¶[0075]: (information collection/modification/distribution apparatus 4, information providing apparatus 30); FIG. 4, ¶[0103]-¶[0105]: (server); FIG. 8, FIG. 9, ¶[0054], ¶[0055], ¶[0150], ¶[0151]: (database (DB) 5 of the information collection/modification/distribution apparatus 4); ¶[0085], ¶[0169], ¶[0171]: (mobile profile includes model, date of manufacture, number of years used, past repair record/collision, etc. linked to user profile); ¶[0178]: (collecting rule for collecting information with respect to each information providing apparatus 30); FIG. 1 (plurality of information providing apparatus 30), FIG. 3, ¶[0088]-¶[0089]: (information providing apparatus 30, mounted on a car);
Where the information collection/modification/distribution apparatus 4, implemented by a server (wherein the vehicle data management server), receives the registration information of the user of the information providing apparatus 30 (is configured to receive a piece of the vehicle data) including the contents of consent of the information provision (in which consent to provision of information is given), for each of a plurality of information providing apparatus 30, i.e. a plurality of vehicles (from each of a plurality of vehicles), using a collecting rule based on the mobile profile for each information providing apparatus 30, linked to a user profile (based on the vehicle identification information related to the vehicle))

wherein the vehicle data management server is configured to transmit, to the service server, information collected using the vehicle identification information related to each of the plurality of vehicles.
(Nitao, 
See at least FIG. 2, FIG. 13, ¶[0059], ¶[0022]-¶[0028], ¶[0085]: (collects information, transmits collected information); FIG. 2, FIG. 4, ¶[0103]-¶[0105]: (information collection/modification/distribution apparatus 4, information using apparatus 24, server); FIG. 8, FIG. 9, ¶[0054], ¶[0055], ¶[0150], ¶[0151]: (database (DB) 5 of the information collection/modification/distribution apparatus 4); ¶[0085], ¶[0169], ¶[0171]: (mobile profile includes model, date of manufacture, number of years used, past repair record/collision, etc. linked to user profile); ¶[0178]: (collecting rule for collecting information with respect to each information providing apparatus 30); FIG. 1 (plurality of information providing apparatus 30), FIG. 3, ¶[0088]-¶[0089]: (information providing apparatus 30, mounted on a car); 
Where the information collection/modification/distribution apparatus 4, implemented by a server (wherein the vehicle data management server), transmits to the information using apparatus 24, also implemented as a server (is configured to transmit, to a service server), information collected from each information providing apparatus 30, i.e. each vehicle using a collecting rule based on the mobile profile for each vehicle, linked to a user profile (information collected using the vehicle identification information), where the information is collected from a plurality of information providing apparatus 30, i.e. a plurality of vehicles (related to each of a plurality of vehicles)).


Regarding claim 16, Nitao discloses the method of claim 11. Nitao further discloses:
further including: transmitting, to the service server, a request for a charge for the piece of the vehicle data transmitted to the service server.
(Nitao, 
See at least FIG. 2, FIG. 4, ¶[0103]-¶[0105]: (information collection/modification/distribution apparatus 4, information using apparatus 24, server); FIG. 2: (charge), ¶[0075], ¶[0084]: (information collection, information distribution, charges a fee for providing the collected information);
Where the information collection/modification/distribution apparatus 4 transmits, to the information using apparatus 24, implemented by a server (transmitting, to the service server), a charge (a request for a charge) for providing the information collected from the information providing apparatus 30, i.e. the vehicle (charge for the piece of the vehicle data) and transmitted to the information collection/modification/distribution apparatus 4, implemented by a server (transmitted to the service server)).


Regarding claim 17, Nitao discloses the method of claim 11. Nitao further discloses:
wherein the vehicle data includes at least one among collected-data list information, real-time traffic condition information, periodic road traffic condition information, event triggering road traffic condition information, service request information, vehicle state information, vehicle driving record information, vehicle sharing information, image information, in-vehicle temperature and environment information, vehicle impact information, driver information, and passenger information related to the vehicle.
(Nitao, 
See at least FIG. 3, ¶[0088]-¶[0089]: (information providing apparatus 30, mounted on a car); ¶[0025], ¶[0261]: (past record of repairs, accidents, failures, collisions, provides information to insurance company); ¶[0085], ¶[0086]: (information provided based on a subscribed insurance company); 
Where the collected information from the information providing apparatus 30, i.e. a vehicle (wherein the vehicle data), includes a record of past repairs, accidents, collisions (includes at least one among... vehicle driving record information)).


Regarding claim 18, Nitao discloses the method of claim 11. Nitao further discloses:
wherein the service that the driver of the vehicle requests includes at least one among an insurance service, a vehicle maintenance service, a location and communication service, a travel-agency-related service, a navigation device upgrade service, a driving path recommendation service, a software update service, a vehicle-tax-related service, a road state information service, and a vehicle rental service.
(Nitao, 
See at least FIG. 3, ¶[0088]-¶[0089]: (information providing apparatus 30, mounted on a car); ¶[0025], ¶[0261]: (past record of repairs, accidents, failures, collisions, provides information to insurance company); ¶[0085], ¶[0086]: (information provided based on a subscribed insurance company); 
Where the collected information from the information providing apparatus 30, i.e. a vehicle, includes information related to a user subscribed service (wherein the service that the driver of the vehicle requests), such as an insurance service provider (requests includes at least one among an insurance service)).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Grau et al. (US 20090150023 A1)  discloses a system and method that reports vehicle data to one or more third parties using an onboard telematics unit. The method includes the steps of selecting a type of data to be reported and identifying a third party to receive the selected type of data. The onboard telematics unit receives a portion of the data that is classified as the type of data to be received by the third party. The vehicle information is then associated with the received data to create a report. The report is then transmitted to the third party using the onboard telematics unit allowing the third party to analyze the report. Several reports for various types of data may be generated to be disseminated to various third parties.
Scofield et al. (US 20140085110 A1) discloses techniques and/or systems for authorizing an action using vehicle identification information (e.g., supplied by a vehicle) and user identification information (e.g., supplied by a mobile device associated with a user of the vehicle). Such an action may relate to, among other things, refueling the vehicle, parking the vehicle, using a fee-based road segment, and/or other vehicle-centric actions, for example. Moreover, in one embodiment, as part of the authorization, a payment transaction may be initiated by an authorization system configured to authorize the action.
Gayton et al. (US 20180357438 A1) discloses a memory of a privacy server stores user data and user settings. A processor of the privacy server is programmed to receive user settings corresponding to a user of a journey planning application; receive user data from vehicles and mobility services; manage the user data of the user according to the user settings; and provide information to the journey planning application explaining benefits of the sharing of the user data. A mobile computing device receives responses to a set of questions unrelated to sharing of user data for determining settings, identifies user settings defining the sharing of user data consistent with data indicative of user settings of users who answered the questions in the same manner, and displays terms of service for the sharing of user data based on the user settings.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715. The examiner can normally be reached M-Th (0830-1600).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.M./               Examiner, Art Unit 3668                                                                                                                                                                                         

/JAMES J LEE/               Supervisory Patent Examiner, Art Unit 3668